DETAILED ACTION
1.	This action is responsive to the following communication: 1/26/2021.
  
Allowable Subject Matter
2.	Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11 and 19, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Davne teaches the limitation: “a user interface termed VNOC which is a portfolio of managed services and tools developed and optimized for management of enterprise IT systems in a cloud environment”. But the claims recite a different combination of limitation: “identifying, by the mobile device through the support and maintenance interface, at least one support operation that is needed by the enterprise services device and that is available and provided by the network portal device, wherein identifying further includes rendering a split screen on the display of the mobile device comprising a first screen on one side of the display that comprises available patches and fixes for each enterprise service and a second screen on another side of the display that comprises touchscreen interface options for granting a remote technician access to the enterprise services device and receiving the at least one support operation and the corresponding enterprise service as a selection made by a user who operates the mobile device and who is interacting with the support and maintenance interface; processing, by the mobile device, operations selected through the support and maintenance interface with a management agent of the enterprise 

The prior art of Dare teaches another combination, “access via mobile device to enterprise entities to push fixes to support devices”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale